Ellison, J.
This is an action for personal injury received by plaintiff as the result of defendant’s street electric car colliding with a wagon, in which plaintiff had been invited to ride by his son, the owner of the wagon, and who drove the team harnessed thereto. There was a plea of contributory negligence. The verdict of the jury was for plaintiff, and assessed his damages at the sum of $1. He was dissatisfied with this meager allowance, and on account thereof was moved to ask for a new trial. It was refused him by the circuit court, and he comes here for a reversal of the judgment; complaining that the amount of the verdict, when considered in connection with the evidence, shows that the jury from prejudice or passion have wantonly disregarded the testimony and his rights thereunder. That courts have no authority to annul the verdict of a jury solely on account of the smallness or insignificance of the ■ sum allowed, is well settled. They have the authority only where gross injustice clearly appears alkmde the verdict. It is a power the courts are loth to exercise; for in no case is there greater danger of usurping the exclusive functions of the jury. In actions of the nature of the one at bar there is no measure of sums. No custom or market or law fixes a value to the injury done, and, therefore, the law has made it the exclusive and peculiar province of the jury to name the amount to which a plaintiff may be entitled. No other judgment or opinion must be substituted for the combined judgment and opinion of the jury.
*194We have examined the testimony in this case, and considered it in connection with the verdict and the action of the trial judge thereon influenced by the considerations above stated, and find ourselves unable to give favorable response to plaintiff’s appeal.
What we have said herein finds strong and direct support from the cases of Pritchard v. Hewitt, 91 Mo. 546, and Gregory v. Chambers, 78 Mo. 294, and the authorities cited in those cases. We find in those cases and the authorities commented on therein complete justification for our ’conclusion to affirm this judgment, and it is so ordei’ed.
All concur.